This action was brought by plaintiffs in error to recover the difference between the amount bid by the defendants in error at a guardian's sale for the purchase of certain land and the amount for which said land was sold at a resale. The *Page 97 
land was part of the allotment of Gilbert Ansley, deceased, and the guardian claimed that her wards had inherited a two-thirds interest at the death of Gilbert Ansley. Notice was given at the sale that E.T. Richards claimed to be the owner of this land under a conveyance executed by Gilbert Ansley during his lifetime. The attorney conducting the sale for the guardian assured the bidders that Richards' claim was without merit and that the title was in the minors. The sale to defendants was confirmed by order of the court, and the guardian's deed executed and tendered to the defendants with a draft for the purchase price attached. In the meantime the defendants bad made an examination of the records, which disclosed the conveyance from the allottee during his lifetime and for that reason refused acceptance of the deed and payment of the draft. Judgment below was for the defendants.
A probate sale in this state will be given the same credit, force, and effect of any other judicial sale (Berry v. Tolleson, 68 Okla. 158, 172 P. 630) and ordinarily the rule of caveat emptor will apply to such sales (In re Standwaitie's Estate, 73 Oklahoma, 175 P. 542; Stonerock v. Wisner, 171 Iowa, 109, 153 N.W. 351, L. R. A. 1915E, 834, Ann. Cas. 1917E, 252). But, where the court does not have jurisdiction of the subject matter, the sale is void for want of consideration, and the purchaser will not be required to pay the amount of his bid. Zufall v. Peyton, 26 Okla. 808, 110 P. 773, 29 L. R. A. (N. S.) 740; Barnard v. Bilby, 68 Okla. 63, 171 P. 444; 24 Cyc. 65; Freeman, Void Judicial Sales, § 48.
In the case of Zufall v. Peyton the action was to recover the purchase price bid at an administrator's sale, at which the administrator could not under the law convey title. It was there held the promise to convey the title was the consideration upon which the bid was made, and that the rule of caveat emptor does not apply to cases in which the court has no jurisdiction to direct the sale and no power to convey the title. In the instant case it appears the tile had been conveyed by the allottee during his lifetime and therefore the minors inherited no interest in the land. So long as that conveyance remained uncanceled the probate court had no authority to pass the title, and there was consideration to support the bid made by defendants.
The weight of authority appears to support the contention made by plaintiffs in error that the purchaser at a judicial sale buys without warranty and takes only such interest as is owned by the minors, and that a defect in the title will not relieve the purchaser from paying the amount of his bid. But a different question is presented in this case. The probate court was without authority to sell land in which the minors owned no interest. No interest in the land sought to be sold was inherited by the minors. Therefore the bid was without consideration to support it.
The doctrine of caveat emptor as it applies to judicial sales is based upon the theory that the purchaser buys only such estate or interest as the debtor or minor has, and the bidder is bound to take notice of what that interest is. If the minors had inherited some interest in this land, the purchaser, beng aware of the facts, but mistaken as to the amount of the inheritance, might be bound by his bid. That is the question argued by plaintiffs, but necessarily to determine under the facts presented. Under the facts presented the minors had no interest whatever, and if the rule of caveat emptor be strictly applied, they would be permitted to recover the purchase price of land belonging to a stranger to the proceedings and against whom the proceedings would be without effect. In the case of Barnard v. Bilby, supra, it was held that probate courts do not have jurisdiction to authorize an administrator to sell lands that are not assets of the decedent's estate, and also that, where the title of a stranger is attempted to be conveyed by an administrator's sale, such stranger is not bound by the sale proceedings, although the sale is in all things regular as disclosed by the record.
The judgment of the lower court is affirmed.
All the Justices concur, except RAINEY, J., not participating.